              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                 Case No. 97-CR-98-6-JPS
v.

RANDY M. YAGER,
                                                                ORDER
                     Defendant.


      On September 8, 2020, the Government filed its first motion for an

extension of time to file a response to Defendant’s motion for

compassionate release. (Docket #2227). The Government noted that it had

been unable to access Defendant’s motion and his supporting documents,

and requested that the Clerk of Court be directed to ensure the

Government’s electronic access. (Id.) Upon consideration of the

Government’s motion, the Court will grant the extension. The Government

must now submit its response on or before September 22, 2020. Because the

Court is aware that measures have been taken to ensure the Government’s

access to Defendant’s motion and the supporting documents, the Court will

deny that portion of the Government’s request as moot.

      Accordingly,

      IT IS ORDERED that the Government’s motion for an extension of

time (Docket #2227) be and the same is hereby GRANTED; the Government

shall submit its response to Defendant’s motion on or before September 22,

2020; and




 Case 2:97-cr-00098-JPS Filed 09/11/20 Page 1 of 2 Document 2228
      IT IS FURTHER ORDERED that the Government’s request for

electronic access to Defendant’s motion (Docket #2222) and the exhibits

thereto be and the same is hereby DENIED as moot.

      Dated at Milwaukee, Wisconsin, this 11th day of September, 2020.

                                BY THE COURT:




                                J.P. Stadtmueller
                                U.S. District Judge




                            Page 2 of 2
 Case 2:97-cr-00098-JPS Filed 09/11/20 Page 2 of 2 Document 2228
